Name: 95/405/EC: Commission Decision of 2 October 1995 amending Decision 95/301/EC concerning protection measures in relation to foot and mouth disease in Russia
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  international trade;  animal product;  Europe;  agricultural activity;  agricultural policy
 Date Published: 1995-10-07

 Avis juridique important|31995D040595/405/EC: Commission Decision of 2 October 1995 amending Decision 95/301/EC concerning protection measures in relation to foot and mouth disease in Russia Official Journal L 239 , 07/10/1995 P. 0029 - 0029COMMISSION DECISION of 2 October 1995 amending Decision 95/301/EC concerning protection measures in relation to foot and mouth disease in Russia (Text with EEA relevance) (95/405/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by the Treaty of Accession for Austria, Finland and Sweden, and in particular Article 19 (1) thereof, Whereas an outbreak of foot and mouth disease has been confirmed in the Moscow region of Russia; Whereas the occurrence of foot and mouth disease in Russia presents a serious threat to the herds of Member States in view of the trade in certain animal products; Whereas Commission Decision 95/301/EC of 26 July 1995 concerning protection measures in relation to foot and mouth disease in Russia (2) introduced restrictions on imports of these products from the region of Moscow, including a prohibition on imports of blood products not intended for human consumption; whereas, however, certain blood products which have been subjected to pH change could be imported without risk to the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 95/301/EC is hereby amended as follows: 1. In Article 1, paragraph 3, the following is added after the word 'Russia`: 'as amended by Decision 95/405/EC`. 2. The following is added to Article 1: '4. The prohibition referred to in paragraph 1 shall not apply to blood products which have undergone an acidification process such that the pH has been maintained at less than 6 for at least one hour. 5. Member States shall ensure that the certificates accompanying blood products to be sent from Russia shall bear the following words: "Blood products conforming to Commission Decision 95/301/EC concerning protection measures in relation to foot and mouth disease in Russia, as amended by Decision 95/405/EC."` Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 October 1995. For the Commission Franz FISCHLER Member of the Commission